Exhibit 10.1

 

Rescission and Termination Agreement

 

This RESCISSION AND TERMINATION AGREEMENT (the “Agreement”) dated July 5, 2019
by and between KULR Technology Group, Inc., a Delaware corporation (hereinafter
referred to as “KULR”), and all of the stockholders of TECHTOM Co., Ltd
(hereinafter referred to as the “Sellers”), each of KULR and the Sellers
individually a “Party” or together the “Parties.”

 

Reference is made to that certain SECURITIES PURCHASE AGREEMENT (the “Purchase
Agreement”) dated April 2, 2019 by and between KULR and the Sellers set forth on
the signature page thereto. Capitalized terms not otherwise defined herein shall
have the meaning ascribed to such terms in the Purchase Agreement.

 

WITNESSETH:

 

The Parties to the Purchase Agreement have mutually agreed and decided to
rescind and terminate the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

1. RESCISSION AND TERMINATION OF THE PURCHASE AGREEMENT

 

Each of the Parties mutually agree to hereby rescinded and terminated the
Purchase Agreement and to deem it null and void ab initio. None of the Parties
shall have any rights or obligation whatsoever to the other party, financial or
otherwise, in connection with the Purchase Agreement.

 

2. MUTUAL RELEASE

 

Each Party, and their past, present and future officers, directors, employees,
servants, agents, representatives, successors, predecessors, divisions,
subsidiaries, parents, affiliates, business units, and assigns of each of them,
hereby release the other Party (and their past, present and future officers,
directors, employees, servants, agents, representatives, attorneys, successors,
predecessors, divisions, subsidiaries, parents, affiliates, business units, and
assigns of each of them) from any and all claims, demands, damages, actions,
causes of action or suits at law or in equity of whatever kind or nature,
liabilities, verdicts, debts, judgments, liens and injures, costs or expenses
related to or in any way derived from this Agreement or the Purchase Agreement,
based on any legal or equitable theory of recovery, known or unknown, past,
present or future, suspected to exist or not suspected to exist, anticipated or
not anticipated, which have arisen or are now arising or hereafter may arise,
whether presently asserted or not. For avoidance of doubt, in connection with
this mutual release, each Party shall be, and hereby is, responsible for all
costs and expenses incurred by that Party in connection with this Agreement, the
Purchase Agreement, any negotiations, transactions or actions by that Party in
connection with this Agreement or the Purchase Agreement, whether such costs or
expenses were incurred prior to, in connection with execution, or following the
execution of the Purchase Agreement or this Agreement

 



 

 

 

3. NONDISPARAGEMENT

 

No Party to the Purchase Agreement shall disparage or criticize any other Party
or its shareholders, directors, officers, management, employees, agents,
relatives, products or services in any communication with a third party
(excluding any party’s agents or counsel) at any time, except as required by law
or court order.   

 

4. MISCELLANEOUS

 

4.1 Entire Agreement. This Agreement represents the entire agreement between the
parties in relation to its subject matter and supersedes and voids all prior
agreements between such parties relation to such subject matter.

 

4.2 Amendment of Agreement. This Agreement may be altered or amended, in whole
or in part, only in writing signed by both parties.

 

4.3 Captions. The captions appearing in this Agreement are inserted as matter of
convenience and for reference and in no way affect this Agreement, define, limit
or describe its scope or any of its provisions.

 

4.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
conflict of laws provisions thereof.

 

4.5 Counterparts. This Agreement may be executed in counterpart and by fax
transmission, each counterpart being deemed an original.

 

[Signature page follows]

 

 2 

Rescission and Termination Agreement

  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

KULR TECHNOLOGY GROUP, INC.                                 By: /s/ Michael Mo  
Date: July 5, 2019               Title:   CEO                       Michael Mo  
                    Print Name                                 CONFIRMED AND
AGREED:                     SELLERS         being the stockholders of TECHNTOM
CO., LTD.                           By: /s/ Naoki Tomita   /s/ Bingwei
YAO                                 Duly Authorized   Duly Authorized          
      Naoki Tomita   Bingwei YAO     Print Name   Print Name                    
      By:                               Witnessed
by                                                                     Print
Name        

 

 3 

Rescission and Termination Agreement

  

